Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bart Seeley on January 31st, 2022.
The application has been amended as follows: 
2. (Currently Amended) The image processing apparatus according to claim 1, further comprising:
	a registration unit configured to perform registration between a first medical image subjected to resolution conversion and a second medical image subjected to resolution conversion, wherein the first medical image subjected to resolution conversion was generated by subjecting the first medical image to resolution conversion, and the second medical image subjected to resolution conversion was generated by subjecting the second medical image to resolution conversion; and
	a display control unit configured to display at least one of the first medical image, the second medical image, the first subtraction image, and the projection image on a display unit,
	wherein the first generation unit generates the first and second subtraction images using the first and second medical images subjected to the registration.

	20.  A non-transitory computer-readable storage medium that records a program for causing a computer to function as the units of the image processing apparatus according to claim 1.

The following is an examiner’s statement of reasons for allowance: The claims require two separate subtraction processes at two different resolutions between two medical images. The claims further require the determination of the two resolutions based on the medical images and a 
Burns et al. (US 2010/0266188 A1; hereafter: Burns) discloses a similar apparatus and method where two medical images are registered together and undergo a subtraction process (¶47). However, Burns discloses a singular subtraction and is silent on the resolution of the two images and the resolution of the subtraction process. The determination of the two resolutions and subsequent subtraction process at the two different resolutions is a distinguishable difference between the present invention and the prior art. 
Hirakawa (US 2020/0058098 A1; hereafter: Hirakawa) discloses similar subject matter to the present invention. HIrakawa discloses a method where two medical images undergo a super-resolution process whereby the resolutions of the two images are converted to a higher resolution. The converted images are then registered together and the result of the registration process is applied to the original images. The registered original images then undergo a subtraction process to obtain a more accurate subtraction image (Abstract and ¶83). While Hirakawa discloses the determination of resolutions and processing of image resolutions in the overall subtraction process, the purpose for the super-resolution process is different than the present invention. The purpose of the super-resolution process in Hirakawa is to ensure a more accurate registration between the two medical images, whereas the purpose of determining the resolution in the present invention is to perform two subtractions at the two different resolutions. Furthermore, HIrakawa, only discloses a singular subtraction process, the subtraction process performed on the original images, while the present invention discloses two subtraction process. 
Burns and Hirakawa in combination together would also fail to disclose the limitations in the present invention as a whole. Both Burns and HIrakawa fail to disclose two separate subtraction processes that is required by the claims of the present invention. Furthermore, the super-resolution Hirakawa serves a purpose that is different than the purpose of the resolution in the present invention. Hirakawa additionally does not explicitly suggest or teach that the super-resolution process and subtraction process could be carried out in a similar manner to what is claimed in the present invention where two separate subtraction processes are carried out at two different resolutions.
For the above reasons, the present invention is distinguishable over the prior art for its use of two separate subtraction processes at two different resolutions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: see above Examiner’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawamura (US 2011/0305405 A1), Yan et al. (US 2017/0178307 A1), Mizobe (US 2017/0061612 A1), Mori et al. (US 2011/0274330 A1), Kawabata et al. (US 2015/0221077 A1), Bar-Aviv et al. (US 8,605,970 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/
Examiner, Art Unit 2668                                                                                                                                                                                         
/VU LE/Supervisory Patent Examiner, Art Unit 2668